DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on May 4, 2021. As directed by the amendment: claims 1, 2, 4, 6, 9, 13 and 19 have been amended, claims 5, 10, 11, 15, 16 and 18 were previously cancelled, and no new claims have been added. Claims 1-4, 6-9, 12-14, 17, 19 and 20 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reid Cunningham on May 17, 2021.
The application has been amended as follows: 
IN THE CLAIMS
housing.
Allowable Subject Matter
Claims 1-4, 6-9, 12-14, 17, 19 and 20 are allowed over the prior art of record as amended in the reply filed May 4, 2021. Furthermore, the 35 U.S.C. 112, first paragraph rejection of the pending claims has been withdrawn in view of Applicant’s remarks from May 4, 2021. Applicant’s assertion that the compartment 70 has crosshatching that includes the septum as illustrated in Figs. 7A and 7D (Remarks, pgs. 6-7) is found to be persuasive in providing adequate support for the septum being integral with the reservoir. Using the definition of “integral” as presented by the Applicant (Remarks, pg. 6), Figures 7A-7D show that septum 78 is “necessary and important as part of something” and “not separate” from the reservoir (Remarks, pg. 7). 
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-8 in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed medical system comprising at least one partially collapsible reservoir comprising an integral septum, at least one microneedle fluidly connected to the at least one partially collapsible reservoir, wherein the at least one microneedle has a body portion made from a first material and at least two appendages made from a second material. Claims 9 and 12 in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed medical infusion system comprising the structure of 
The closest prior art of record is Gonnelli, et al. (US 2002/0169416) in view of Kingsford (US 2005/0118388), Burbank, et al. (US 2006/0015144) and Holmes (US 2005/0100937). However, these references do not disclose the device as claimed or described above.
Regarding claims 1-4, 6-8, 13, 14, 17, 19 and 20, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of at least one at least partially collapsible reservoir for an infusible fluid comprising an integral septum, in addition with the other limitations as claimed.
Regarding claims 9 and 12, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of at least one non-pressurized at least partially collapsible reservoir for an infusible fluid comprising an integral septum, in addition with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783